              Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 1 of 8


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     KATHERINE E. SCHUH
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America
 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00011 SAB
12
                                   Plaintiff,            STIPULATION TO CONTINUE
13                                                       PRELIMINARY HEARING AND TO
                             v.                          EXTEND TIME WITHIN WHICH AN
14                                                       INDICTMENT OR INFORMATION
     IVAN VASQUEZ,                                       MAY BE FILED; ORDER
15
                                   Defendant.            Date: July 13, 2020
16                                                       Time: 2:00 p.m.
17

18
19          The United States of America, by and through MCGREGOR W. SCOTT, United States

20   Attorney, and KATHLEEN A. SERVATIUS and KATHERINE E. SCHUH, Assistant United States

21   Attorneys, and the defendant, by and through his attorney of record, Nicholas Reyes, hereby stipulate

22   and agree as follows:

23          The defendant was charged by Criminal Complaint in the above-captioned matter on or about

24   January 15, 2020 and arrested on or about May 22, 2020 in Oregon. He made his initial appearance in

25   the District of Oregon on May 26, 2020, followed by an initial appearance in this district on June 1,

26   2020. The Preliminary Hearing in this matter is currently set for June 22, 2020, and by stipulation, the

27   parties now agree to continue the hearing until July 13, 2020.

28          In response to the current COVID-19 public emergency, the Centers for Disease Control and

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                         1
30
                Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 2 of 8


 1   Prevention (CDC) has issued guidelines recommending against gatherings of fifty or more persons,
 2   effective March 15, 2020; on March 16, 2020, President Trump cautioned that gatherings should be
 3   limited to ten persons or fewer; the World Health Organization declared COVID-19 a global pandemic
 4   on March 11, 2020; President Trump declared the outbreak to constitute a national emergency on March
 5   13, 2020; California Governor Gavin Newsom declared a state of emergency on March 4, 2020 and
 6   issued a shelter in place order on March 19, 2020.
 7          The CDC currently recommends that people attempt to keep an appropriate distance between
 8   themselves and other people, a technique known as social distancing, which is especially important for
 9   individuals with a higher health risk, and that employers attempt to minimize exposure between
10   employees and the public and to consider the public health and safety when scheduling group or public
11   events; and
12          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
13   Eastern District of California until further notice. This General Order was entered to address public
14   health concerns related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration
15   of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April
16   16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges to continue
17   all criminal matters to a date after May 1, 2021.1
18          Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b), an information or indictment charging an
19   individual with the commission of an offense shall be filed within 30 days from the date on which such
20   individual was arrested but “[i]f an individual has been charged with a felony in a district in which no
21   grand jury has been in session during such thirty-day period, the period of time for filing of the
22   indictment shall be extended an additional thirty days”.2 In addition to this automatic exclusion, the Act
23          1
                A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
     request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
24   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
              2
25              This provision should apply to grand juries that remain available but are not sitting. The
     Supreme Court has referred to a grand jury being “not in session” to refer to the grand jury’s “schedule,”
26   not its empanelment. Jaben v. United States, 381 U.S. 214, 219 (1964); United States v. Towill, 548
     F.2d 1363, 1367 (9th Cir. 1977) (“A close reading of Jaben convinces us that the Court meant to equate
27   ‘session’ with the current ‘grand jury schedule,’ not with the theoretical possibility of summoning a
     grand jury on short notice.”). “In session,” under Federal Rule of Criminal Procedure 6(d)(1), similarly
28   refers to a particular meeting of the grand jury; thus the Rule describes the “persons who may be present
     while the grand jury is in session[.]” Id.
      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                          2
30
               Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 3 of 8


 1   excludes “[a]ny period of delay resulting from a continuance granted by any judge . . . if the judge
 2   granted the continuance on the basis of his findings that the ends of justice served by taking such action
 3   outweigh the best interest in the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
 4          Under 18 U.S.C. § 3164, an additional speedy-trial requirement applies to a defendant who is (1)
 5   “being held in detention solely because he is awaiting trial” or (2) “released” but “designated by the
 6   attorney for the Government as being ‘high risk.’” 18 U.S.C. § 3164(b). For such defendants, trial
 7   “shall commence not later than ninety days following the beginning of such continuous detention or
 8   designation of high risk by the attorney for the Government.” Id. Failure to do so shall result in release
 9   from custody or “automatic review . . . of the conditions of release.” Id. However, the “periods of delay
10   enumerated in section 3161(h) are excluded in computing the time limitation specified in this section.”
11   Id. Accordingly, the ends-of-justice exclusion applies to § 3164’s 90-day rule.
12          Although the General Orders and declaration of emergency address the district-wide health
13   concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
14   “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
15   findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
16   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such
17   failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
18   (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit
19   findings on the record “either orally or in writing”).
20          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
21   and inexcusable—General Orders 6111, 612, 617, and 618 and the subsequent declaration of judicial
22   emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
23   judge granted such continuance on the basis of his findings that the ends of justice served by taking such
24   action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
25   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the
26   case, either orally or in writing, its reason or finding that the ends of justice served by the granting of
27   such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
28          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                              3
30
                Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 4 of 8


 1   18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
 2   continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
 3   discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
 4   week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
 5   764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
 6   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
 7   exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).
 8   The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
 9   by the statutory rules.
10          In light of the societal context created by the foregoing, this Court should consider the following
11   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
12   justice exception, § 3161(h)(7) (Local Code T4).3 If continued, this Court should designate a new date
13   for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
14   pretrial continuance must be “specifically limited in time”).
15          The parties request that time be excluded between June 22, 2020 and July 13, 2020 for the
16   following reasons: defense requires additional time to consult with his client, to review the current
17   charges, to conduct investigation and research related to the charges, to review and copy discovery for
18   this matter, to discuss potential resolutions with his/her client, to prepare pretrial motions, and to
19   otherwise prepare for trial. Defense investigation has been slowed by the inability to review discovery
20   with their clients and communication has been hampered given the conditions at the jail. The
21   government intends to provide all available discovery by June 15, 2020. The case involves a drug
22   seizures, investigative reports, and voluminous digital evidence in the form of wire and electronic
23   interceptions. The drug testing is not yet finished. The proposed preliminary hearing date represents the
24   earliest date that all counsel are available thereafter, taking into account counsel’s schedules, defense
25   counsel’s commitments to other clients, and the need for preparation in the case and further
26
            3
              The parties note that General Order 612 acknowledges that a district judge may make
27   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                           4
30
                 Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 5 of 8


 1   investigation. In addition, the public health concerns cited by General Order 611, 612, 617, and 618 and
 2   the judicial declaration of emergency and presented by the evolving COVID-19 pandemic, an ends-of-
 3   justice delay is particularly apt in this case because counsel or other relevant individuals have been
 4   encouraged to telework and minimize personal contact to the greatest extent possible.
 5          The parties further believe that time should be excluded, in that failure to grant the requested
 6   case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny
 7   both the defendants and the government the reasonable time necessary for effective preparation, taking
 8   into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).
 9   Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the
10   interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial
11   Act. Therefore, the parties request that the Court exclude the time until the new hearing date from
12   calculations under the Speedy Trial Act.
13          In light of the societal context created by the foregoing, this Court should consider the following
14   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
15   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
16   for the Preliminary Hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
17   pretrial continuance must be “specifically limited in time”).
18                                                STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20   through defendant’s counsel of record, hereby stipulate as follows:
21          1.       By previous order, this matter was set for preliminary hearing on June 22, 2020.
22          2.       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into
23   account the public interest in the prompt disposition of criminal cases, good cause exists to continue the
24   preliminary hearing date to July 13, 2020.
25          3.       Because no grand jury will likely be in session in the Eastern District of California until
26   July 13, 2020, even if the additional 30-day extension under 18 U.S.C. § 3161(b) did not apply, a
27   continuance should be granted because failure to grant a continuance in this matter would likely make a
28   continuation of the proceeding impossible or result in a miscarriage of justice, and the ends of justice

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                           5
30
                 Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 6 of 8


 1   served by a continuance in this case therefore outweigh the best interest of the public and defendant in a
 2   speedy trial.
 3          4.       In addition, the ends of justice served by a continuance outweigh the best interests of the
 4   defendant and the public in a speedy trial because failure to grant a continuance would:
 5                   a)     likely result in a miscarriage of justice;
 6                   b)     deny counsel for the defendant and the government the reasonable time necessary
 7          for effective preparation, taking into account the exercise of due diligence.
 8                   c)     The discovery associated with this case includes many recordings, videos, and
 9          reports and the government will provide such discovery to the defense so that counsel may
10          commence its investigation into the charges and consult with his client;
11                   d)     Counsel for defendant desires additional time to review discovery and to confer
12          with his client regarding a potential resolution of this matter.
13                   e)     Counsel for the parties believe that failure to grant the above-requested
14          continuance would deny them the reasonable time necessary for effective preparation, taking into
15          account the exercise of due diligence, especially in light of the closing of the United States
16          Attorney’s Office due to possible exposure to COVID-19;.
17                   f)     In addition to the public health concerns cited by General Order 611 and
18          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
19          this case because counsel or other relevant individuals have been encouraged to telework and
20          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
21          contact should the grand jury be required to meet or a trial be set to proceed.
22          5.       Based on the above-stated findings, the ends of justice served by continuing the case as
23   requested outweigh the interest of the public and the defendant in a trial within the original date
24   prescribed by the Speedy Trial Act.
25          6.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
26   within which trial and indictment must commence, the time period of June 4, 2020, and July 13, 2020
27   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
28   results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                           6
30
                 Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 7 of 8


 1   finding that the ends of justice served by taking such action outweigh the best interest of the public and
 2   the defendant in a speedy trial
 3          7.       Therefore, the parties agree that time should be excluded from computation under the
 4   Speedy Trial Act under 18 U.S.C. § 3161(h)(7).
 5          ACCORDINGLY, the parties respectfully ask the Court to find that:
 6          Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 7   public interest in the prompt disposition of criminal cases, good cause exists to continue the preliminary
 8   hearing date to July 13, 2020.
 9          The period of time for filing of the indictment is therefore extended to pursuant to 18 U.S.C. §
10   3161(b) until July 13, 2020;
11          In any event, the ends of justice served by a continuance outweigh the best interests of the public
12   and the defendant in a speedy trial, and the period of time from June 4, 2020 to and including July 13,
13   2020, constitutes a period of delay that shall be excluded in computing the time within which an
14   information or an indictment must be filed and within which trial must begin pursuant to 18 U.S.C. §
15   3161(h)(7).
16          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy
17   Trial Act dictate that additional time periods are excludable from the period within which a trial must
18   commence.
19          IT IS SO STIPULATED.
20    DATED: June 15, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
21

22                                                            /s/ Katherine E. Schuh
                                                              KATHERINE E. SCHUH
23                                                            Assistant United States Attorney

24

25    DATED: June 15, 2020                                /s/Nicholas Reyes
                                                          Nicholas Reyes
26                                                        Attorney for Defendant Ivan Vasquez

27

28

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                          7
30
               Case 1:20-mj-00011-SAB Document 43 Filed 06/16/20 Page 8 of 8


 1                                                      ORDER
 2           Based upon the facts set forth above, the records of this case, the representations of counsel, and
 3   the stipulation of the parties,
 4           IT IS THE FINDING OF THIS COURT that:
 5           Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 6   public interest in the prompt disposition of criminal cases, there is good cause to extend the time limit
 7   for holding a preliminary hearing until July 13, 2020.
 8           Because no grand jury will likely be in session in the Eastern District of California for the 30-day
 9   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
10   extended to pursuant to 18 U.S.C. § 3161(b), namely until July 13, 2020;
11           The ends of justice served by the schedule set forth herein as requested outweigh the interest of
12   the public and the defendants in a either an indictment or a trial within the original date prescribed by
13   the Speedy Trial Act for the reasons stated in the parties’ stipulation.
14           IT IS HEREBY ORDERED that the preliminary hearing in this case be continued from June 4,
15   2020 until July 13, 2020 at 2:00 p.m before Magistrate Judge Barbara A. McAuliffe.
16           IT IS FURTHER ORDERED THAT for the purpose of computing time under the Speedy Trial
17   Act, 18 U.S.C. § 3161(b) and 3164, within which an indictment must be returned and trial must
18   commence, the time period of June 4, 2020 until July 13, 2020, inclusive, is deemed excludable pursuant
19   to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at the
20   parties’ request on the basis of the Court’s finding that the ends of justice served by taking such action
21   outweigh the best interest of the public and the defendant in a speedy trial.
22

23
     IT IS SO ORDERED.
24

25       Dated:     June 15, 2020                                /s/
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION TO CONTINUE PRELIMINARY HEARING
                                                            8
30
